Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered October 30, 2006, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the second degree.
In satisfaction of a one-count indictment, defendant pleaded guilty to criminal possession of marihuana in the second degree and executed a written waiver of the right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to four years in prison, to be followed by two years of postrelease supervision, which sentence was to run consecutive to any other sentence he was then serving. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and *974waiver of the right to appeal. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.